Name: Commission Regulation (EC) No 2427/2000 of 31 October 2000 on the authorisation of transfers between the quantitative limits of textiles and clothing products originating in the Islamic Republic of Pakistan
 Type: Regulation
 Subject Matter: leather and textile industries;  international trade;  Asia and Oceania;  trade policy
 Date Published: nan

 Avis juridique important|32000R2427Commission Regulation (EC) No 2427/2000 of 31 October 2000 on the authorisation of transfers between the quantitative limits of textiles and clothing products originating in the Islamic Republic of Pakistan Official Journal L 279 , 01/11/2000 P. 0020 - 0020Commission Regulation (EC) No 2427/2000of 31 October 2000on the authorisation of transfers between the quantitative limits of textiles and clothing products originating in the Islamic Republic of PakistanTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3030/93(1) of 12 October 1993 on common rules for imports of cetain textile products from third countries, as last amended by Commission Regulation (EC) No 1987/2000(2), and in particular Article 7 thereof,Whereas(1) The Memorandum of Understanding between the European Community and the Islamic Republic of Pakistan on arrangements in the area of market access for textiles products, initialled on 31 December 1994(3) (the memorandum of Understanding) provides that favourable consideration shall be given to certain requests for "exceptional flexibility" by Pakistan.(2) The Islamic Republic of Pakistan made a request on 6 September 2000.(3) The transfers requested by the Islamic Republic of Pakistan fall within the limits of the flexibility provisions referred to in Article 7 and set out in Annex VIII to Council Regulation (EEC) No 3030/93.(4) It is appropriate to grant the request.(5) It is desirable that this Regulation enters into force the day after its publication in order to allow operators to benefit from it as soon as possible.(6) The measures provided for in this Regulation are in accordance with the opinion of the Textile Commitee provided for in Article 17 of Regulation (EEC) No 3030/93,HAS ADOPTED THIS REGULATION:Article 1Transfers between the quantitative limits for textile goods originating in the Islamic Republic of Pakistan are authorised for the quota year 2000 as detailed in the Annex to this Regulation.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European CommunitiesThis Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 31 October 2000.For the CommissionPascal LamyMember of the Commission(1) OJ L 275, 8.11.1993, p. 1.(2) OJ L 237, 21.9.2000, p. 24.(3) OJ L 153, 27.6.1996, p. 47.ANNEX>TABLE>